N4OI)IFY and AFFIRM; Opinion issued January 14, 2013.




                                             In The
                                       Qtourt of tpptat
                            if if tj itrirt of txa at atta
                                       No. 05-12-00434-CR
                                       No. 05-12-00435-CR

                                BOBBY CARL JESSIE, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal I)istrict Court
                                    Dallas County, Texas
                       Trial Court Cause No. F11-62520-H, F11-62521-H

                                MEMORANDUM OPINION

                           Before Justices Lang-Miers, Myers, and Lewis
                                     Opinion by Justice Lewis

        Bobby Carl Jessie appeals from his two convictions Eor theft. In three issues, appellant

contends the evidence is legally insufficient to show he committed theft of a motor vehicle, and

the judgments should be modified to correct several errors.        We modify the trial court’s

judgments and affirm as modified. The background of these cases and the evidence admitted at

trial are well known to the parties, and we therefore limit recitation of the facts. We issue this

memorandum opinion pursuant to Texas Rule of Appellate Procedure 47.4 because the law to be

applied in the case is well settled.
                                BAcKGROuND AND EVIDENCE PRESENTED

         In cause no. 05 I 200434CR, appellant waived a jury, pleaded guilty to theft of property

valued less than $1 500 and enhanced by two prior theft convictions, and pleaded true to two

enhancement paragraphs. See TEX, PENAL CoDE ANN. § 31.03(a), (e)(D) (West Supp. 2012).

In cause no. 05 I 200435CR, appellant waived a jury. pleaded not guilty to theft of a motor

vehicle valued at $1 ,500 or more but less than $20000. See id. § 3 1.03(a), (e)(4)(A), During the

trial, Laura Enterline testified someone took her Coach purse and iPhone from her office at

Manheim Auto Auction. On that same date, someone drove a 2010 Cobalt off the Auction’s lot

without authorization. Enterline testified she used the tracking feature on her phone to guide a

police officer to its location. The officer tracked the vehicle and retrieved Enterline’s purse and

phone.

         Officer Mike Arnold testified that while working offduty at the Auction, he was

informed someone took Enterline’s purse, and she was using the tracking feature on the phone to

locate the purse. Arnold followed the directions given him by Enterline and found the purse and

phone inside a 2010 Cobalt stopped in the driveway of a house. Arnold testified appellant was in

the driver’s seat and a woman was in the front passenger seat. Arnold found a plastic bag on the

floorboard in the front passenger seat that contained Enterline’s phone, wallet, and other personal

items; he found Enterline’s purse behind the driver’s seat. Arnold testified that at the scene,

appellant said he had bought the purse for twenty dollars and the phone for thirty dollars at a gas

station recently. At that time, Arnold learned the vehicle appellant was driving belonged to the

Auction, and no one had given appellant permission to drive it off the lot.

         Detective Maria Torres testified that when she interviewed appellant about the purse

theft, he admitted he took the purse and was planning to sell the phone to his brother. Appellant
said he worked for the Auction “a long time ago.”     Appellant said he had an “online chat” with

someone from the Auction about purchasing a car for $500. He was to meet that person at the

Auction for the car. Torres testified appellant also stated he never gave anyone any money for

the Cobalt, nor did he receive any paperwork for the vehicle.

       During appellant’s testimony, he admitted stealing the purse and phone, but denied

stealing the vehicle, Appellant testified he went to the Auction to buy a car and at no time did he

intend to take the car without paying for it. Appellant said he went inside the Auction to use the

computer. He saw the purse and took it, and then he went to the front of the building and met a

man in the parking lot who gave him the vehicle.         The man said someone would contact

appellant in a short while to give him the paperwork on the car. Appellant testified he did not

think the vehicle was stolen and he assumed the man who gave him the vehicle was authorized to

do so. During cross-examination, appellant admitted he had past convictions for stealing cars.

       The trial court found appellant guilty and passed the case for a presentence investigation

report. During the punishment hearing, appellant pleaded true to two enhancement paragraphs

contained in each indictment.     The trial court found the enhancement paragraphs true and

assessed punishment at ten years’ imprisonment in each case.

                                         INSUFFICIENT EVIDENCE

       In his first issue, appellant contends the evidence is legally insufficient to show he

committed theft of a motor vehicle because (1) he did not know the vehicle was sold to him by

someone who stole the vehicle, and (2) he offered an explanation for his recent possession of

stolen property at the time of his arrest. The State responds that the evidence is sufficient to

show appellant committed both thefts.



                                                -3-
               In reviewing a challenge to the sufficiency of the evidence, we examine all the

evidence in the light most favorable to the verdict and determine whether a rational trier of fact

could have found the essential elements of the otfense beyond a reasonable doubt. Jackson v.

Virginia, 443 US. 307, 319 (1979); Lucia v. State, 351 S.W.3d 878, 894—95 (Tex. Grim. App.

2011); Brooks v. State, 323 S.W.3d 893, 895 (Tex. Grim. App. 2010) (plurality op.). We are

required to defer to the fact finder’s credibility and weight determinations because the fact finder

is the sole judge of the witnesses’ credibility and the weight to be given their testimony. See

Jackson, 443 U.S. at 326.

       The State was required to prove, beyond a reasonable doubt, that appellant unlawfully

appropriated a motor vehicle without the owner’s effective consent and with intent to deprive the

owner of the property.      See TEX. PENAL CODE ANN.        § 31.03(a), (e)(4)(A). The evidence
presented shows appellant entered the Auction’s business, stole Enterline’s purse and phone, and

then he drove a motor vehicle from the Auction’s lot. When Officer Arnold stopped the vehicle,

appellant was in the driver’s seat.     Arnold retrieved Enterline’s purse and phone from the

vehicle, and then returned the vehicle to the Auction. Although appellant said he obtained the

motor vehicle from a man he believed was authorized to give him the vehicle, it was the trial

judge’s role, as the fact-finder in this case, to reconcile any conflicts in the evidence.      See

Swearingen v. State, 101 S.W.3d 89, 97 (Tex. Grim. App. 2003), The trial judge was free to

accept or reject any and all of the evidence presented by either side. See Dewberry v. State, 4
S.W.3d 735, 740 (Tex. Grim. App. 1999).

       Viewing the evidence in the light most favorable to the verdict, we conclude a rational

trier of fact could have found, beyond a reasonable doubt, that appellant appropriated the motor

vehicle without the Auction’s effective consent and with the intent to deprive the owner of the

                                                -4-
property. Lucio, 351 S.W.3d at 894—95; Brooks, 323 S.W3d at 895.                 Thus, the evidence is

sufficient to support the conviction. We resolve appellant’s first issue   against   him,

                                           MoDIFY JUDGMENTS

       In his second and third issues, appellant asks this court to modify the written judgments

to correctly reflect the offense date, appellant’s plea to the offense, that there were no plea

bargain agreements, and that appellant pleaded true to the two enhancement paragraphs and the

trial court found the paragraphs to be true. The State agrees to the requested modifications.

       The record shows the offenses occurred on November 30, 2011, appellant pleaded true to

two enhancement paragraphs contained in each indictment and the trial court found both

enhancement paragraphs true in each case, and there were no plea agreements in the cases. The

judgments incorrectly recite the offense date, terms of plea bargain agreements, and pleas to the

enhancement paragraphs. We sustain appellant’s second and third issue.

       In cause no. 05-12-00434-CR, we modify the trial court’s judgment to show (I) the date

of offense is “11/30/2011;” (2) there are no terms of plea bargain; (3) the pleas to the first and

second enhancement paragraphs are tnie; and (4) the findings on the first and second

enhancement paragraphs are true. See TEX. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26,

27—28 (Tex. Crim. App. 1993); Asherry v. State, 813 S.W.2d 526, 529—30 (Tex. App.—Dallas

1991, pet. ref’d), In cause no. 05-12-00435-CR, we modify the judgment to show (1) the plea to

the offense is not guilty; (2) there are no terms of plea bargain; (3) the plea to the first

enhancement paragraph is true; and (4) the findings on the first and second enhancement

paragraphs are true.




                                                -5-
       As modified, we affirm the trial court’s judgments.




                                                     DAVID LEWIS
                                                     JUSTICE


Do Not Publish
Thx. R. APp. P.47

120434F.U05




                                               -6-
                               Qtourt of ppea(
                         fiWi Ottrict of Ixa at at(a

                                        JUDGMENT


BOBBY CARL iESSIE. Appeflant                       Appeal [ruin the Criminal District Court ot
                                                   Dallas County. Texas Fr.Ct.No. Fl 1
No. U I 2 ()()434-CR                               ft252041).
                                                   Opinion delivered hy Justice Lewis.
FIlE STATE OF TEXAS. Appellee                      Justices Lang-Miers and Myers
                                                   ,artici pat ing.
                                                   1



         llased on the Court’s opinion of this date, the trial court s judgment is NIOIMFIEI) as
lol 1ovs:
        The section entitled “Date of Offense” is modified to show “11/30/2011”
       The section entitled “Terms of Plea Bargain” is modified to show “None.”
       The section entitled “Plea to 1st Paragraph” is modified to show “True.”
       The section entitled “Findings on 1St Paragraph’’ is modilied to show “True.”
       The section entitled “Findings on 2nd Paragraph” is modified to show “True.”


       As modified, we AFFIRM the trial court’s judgment.

       Judgment entered January 14, 2013.



                                                          &14?(
                                                           DAVID LEWIS
                                                           JUSTICE
                                       Qtoiirt of ppca[
                              jfiftI; OItrict of Z1Zexa at Oat1a


                                            JUDGMENT


13013 BY CAR!. J ESS IF, Appellant                      /\ppeal from the Criminal District Court ot
                                                        Dallas County, Texas (Tr.Ct.No. El I —




No. O5 I 2OO435CR              V.                       (252 I 41).
                                                         )pinion delivered by Justice Lewis.
[1 IL STATE ()EI’EXAS. Appellee                         Justices I ang-Miers and Myers
                                                        P1rt Icipating.




        l3ased oti tlie CourtS Ol)uItiOn Ot this tlate, the trial cotuit s judinent is MODI FlED as
lollows:
         Ihe section entitled “Plea to OFfense” is moditied to shoW “Not Guilty.”
       The section entitled “Terms of Plea Banzain” is modified to show “None.”
       The   section   entitled “Plea to 1st Paragraph” is modified to show “True.’’
       The section entitled “Findings on 1st Paragraph” us modilied to show “True.”
       The section entitled “Findings on 2nd Paragraph” is modified to show “True.”


       As modified, we AFFIRM the trial court’s judgment.

       Judgment entered January 14, 2() 1 3.




                                                                DAVID LEWIS
                                                                J tJST ICE